Title: To John Adams from Denny McCobb, 25 September 1798
From: McCobb, Denny,Rogers, James
To: Adams, John



To the President of the United States.Sir,
George town Sepr: 25th. 1798—

At a moment So eventful & alarming as the present, when a great & imperious Nation whose aim is universal domination, is endeavouring to Sap the foundation of our political existence, it is the duty of every man to step forth & avow his Sentiments on Concerns so interesting to humanity—Replete with this Idea, We the field Officers & Commanders of the Companies of the 1st. Regiment 1st. Brigade & 8th. Division of the Militia of Massachusetts address you, to express our highest approbation of the measures pursued by our Illustrious President, & our entire Confidence in his abilities integrity & patriotism—
Should the intrigues of domestic Traitors, or the insolence of foriegn foes, render an appeal to arms necessary, we will be prepared for action & when Commanded to March will do it most Readily Cheerfully—we will meet our enemies & at at the risk of our lives, support the laws & Constitution—assert the dignity—& maintain the honour & independence of the United States—













Denny McCobb Lt. Colo. Commandant Sd RegimentJames RogersEdwd: H. PageMajrs. Said RegimentAlexr: Rogers 1 Capt in Said RegimentPatrick Grace—2 Do:Acter Patter 3 Do:John Potter. 4 Do:Ziba Eaton 5 Do.:Robert Rogers—6 Do:Timothy McCarty 7 Do:David Shaw 8 Do:Smith Baker 9 Do:Do: